Title: To James Madison from Joseph Pitcairn, 11 April 1801 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


11 April 1801, Hamburg. His last dispatch informed the State Department of his bills for clothing and other relief offered distressed American seamen, and he enclosed two copies of account and two lists of ships arrived from July to December 1800. Recounts politics of northern Europe. Great Britain was to be compelled by limiting its trade and losing Hanover to acknowledge principles of armed neutrality. Reports on British naval conflict with Denmark and ensuing negotiated truce. Death of Russian czar will ensure peace. Alexander has lifted embargo against British ships. Pursuant to arrangements suggested by Napoleon and approved by Paul at St. Petersburg, Danes took possession of Hamburg on 29 Mar. American produce has been in great demand throughout Europe. City hospital is disagreeable to U.S. sailors, but expenses are high for those who remain in other lodgings; suggests alternate arrangement.
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 6 pp.; postmarked New York, 16 July; docketed by Wagner as received 21 July.



   
   Pitcairn’s 29 Jan. dispatch had indicated a drastic decrease of American vessels in port, from 135 in 1799 to 45 in 1800 (DNA: RG 59, CD, Hamburg, vol. 1).



   
   Section 3 of the 1798 “Act for the relief of sick and disabled Seamen” authorized the president to “provide for the temporary relief and maintenance of sick and disabled seamen” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:606).



   
   A full transcription of this document has been added to the digital edition.

